Name: Council Regulation (EEC) No 3803/81 of 21 December 1981 opening, allocating and providing for the administration of a Community tariff quota for certain tobaccos, falling within subheading ex 24.01 B of the Common Customs Tariff and originating in Yugoslavia (1982)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 81 Official Journal of the European Communities No L 382 ' 7 COUNCIL REGULATION (EEC) No 3803/81 of 21 December 1981 opening, allocating and providing for the administration of a Community tariff quota for certain tobaccos, falling within subheading ex 24.01 B of the Common Customs Tariff and originating in Yugoslavia (1982) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereras , during the last three years for which sta ­ tistics are available, the corresponding imports of each Member States represent the following percen ­ tages of imports into the Community from Yugosla ­ via of the products in question : Member States 1978 1979 1980 Benelux Denmark    Germany 61 55 48 Greece    France    Ireland    Italy 39 45 52 United Kingdom    Having regard to the Treaty establishing the Euro ­ pean Economic Community , and in particular Article 1 13 thereof, Having regard to the proposal from the Commis ­ sion , Whereas Article 10 of the Interim Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia on trade and trade cooperation (') provides that tobacco of the ' Prilep ' type , falling within subhead ­ ing ex 24.01 B of the Common Customs Tariff, ori ­ ginating in and coming from Yugoslavia and speci ­ fied in an Agreement in the form of an exchange of letters of 11 July 1980 shall be imported into the Community at a rate of customs duty of 7 % with a minimum amount of 13 ECU per 100 kilograms and a maximum of 45 ECU per 100 kilograms within the limits of an annual Community tariff quota of 1 500 tonnes ; whereas the tobacco must be accompanied by a certificate of origin and authenticity ; whereas the tariff quota in question should be opened for 1982 ; Whereas both these percentages and the estimates from certain Member States should be taken into account as well as the need to ensure that, in the cir ­ cumstances , the obligations contracted under the Agreement concerned are allocated fairly among all the Member States ; whereas the approximate per ­ centages of the initial quota shares may therefore be fixed as follows ; Benelux 0 4 Denmark 0 4 Germany 48 6 Greece 0 4 France 0 4 Ireland 0 4 Italy 49 0 United Kingdom 0 4 Whereas it is in particular necessary to ensure for all Community importers equal and uninterrupted access to the abovementioned quota and uninter ­ rupted application of the rate laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas , having regard to the above principles , the Community nature of the quota can be respected by allocating the Community tariff quota among the Member States ; whereas , in order to reflect as accur ­ ately as possible the true trend of the market in the products in question , such allocation should be in proportion to the requirements of the Member States , calculated by reference to the statistics for imports from Yugoslavia over a representative refer ­ ence period and also to the economic outlook for the quota period in question ; Whereas , in order to take into account import trends for the products concerned in the various Member States , the quota amount should be divided into two instalments, the first being shared among the Mem ­ ber States and the second constituting a reserve to cover at a later date the requirements of the Member States which have used up their initial quota shares ; whereas , in order to give importers in each Member State a certain degree of security, the first instalment of the Community quota should under the circum ­ stances be fixed at 80 % of the quota volume ;(') OJ No L 130, 27 . 5 . 1980, p . 2 . No L 382 / 8 Official Journal of the European Communities 31 . 12 . 81 3 . Such goods , when imported , shall be accompa ­ nied by a certificate of authenticity issued by the competent Yugoslav authority , conforming with the model annexed to this Regulation . Whereas the Member States ' initial shares may be used up at different times ; whereas , in order to take this fact into account and avoid any break in contin ­ uity , any Member State which has almost used up its initial quota share should draw an additional share from the reserve ; whereas this must be done by each Member State as and when each of its addi ­ tional shares is almost used up , and repeated as many times as the reserve allows ; whereas the initial and additional shares must be valid until the end of the quota period ; whereas this method of adminis ­ tration requires close cooperation between the Member States and the Commission , and the latter must be in a position to" monitor the extent to which the quota volume has been used up and to inform the Member States thereof ; Article 2 1 . A first instalment amounting to 1 200 tonnes of the Community tariff quota referred to in Article 1 , shall be allocated among the Member States ; the shares , which subject to Article 5 shall be valid until 31 December 1981 , shall be as follows : tonnes) Benelux 5 Denmark 5 Germany 582 Greece 5 France 5 Ireland 5 Italy 588 United Kingdom 5 Whereas if, at a given date in the quota period, a substantial quantity remains unused in any Member State , it is essential that that Member State should return a significant proportion to the reserve to pre ­ vent a part of any tariff quota from remaining unused in one Member State when it could be used in others ; 2 . The second instalment amounting to 300 tonnes shall constitute the reserve .Whereas , since the Kingdom of Belgium , the King ­ dom of the Netherlands and the Grand Duchy of Luxembourg are united in and represented by the Benelux Economic Union , any operation relating to the administration of the quota shares allocated to that economic union may be carried out by any of its members . A rticle 3 HAS ADOPTED THIS REGULATION : 1 . If 90 % or more of a Member State 's initial share as specified in Article 2 ( 1 ), or 90 % of that share minus the portion returned to the reserve where Article 5 has been applied , has been used up, then , to the extent permitted by the amount of the reserve , that Member State shall forthwith , by notifying the Commission , draw a second share equal to 15 % of its initial share , rounded up where necessary to the next unit . Article 1 1 . From 1 January to 31 December 1982 a Com ­ munity tariff quota of 1 500 tonnes shall be opened for tobacco of the ' Prilep ' type , falling within sub ­ heading ex 24.01 B of the Common Customs Tariff and originating in and coming from Yugoslavia . 2 . If, after its initial share has been used up, 90 % or more of the second share drawn by a Member State has been used up, then that Member State shall , in accordance with the conditions laid down in paragraph 1 , draw a third share equal to 7 ¢ 5 °b of its initial share . 2 . Within the limits of this tariff quota the Com ­ mon Customs Tariff duty applicable to this product shall be suspended at a rate of 7 % ad valorem with a minimum amount of 13 ECU per 100 kilograms and a maximum of 45 ECU per 100 kilograms . 3 . If, after its second share has been used up, 90 % or more of the third share drawn by a Member State has been used up, that Member State shall , in accordance with the conditions laid down in para ­ graph 1 , draw a fourth share equal to the third . This process shall continue until the reserve is used up . Within the limits of this tariff quota Greece shall apply duties calculated in accordance with the relevant provisions in the 1979 Act of Accession . 31 . 12 . 81 Official Journal of the European Communities No L 382 /9 It shall ensure that the drawing which exhausts the reserve does not exceed the balance available and , to this end, notify the amount of the balance to the Member State making the last drawing . 4 . By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares smaller than those fixed in those paragraphs if there is reason to believe that they might not be used up . It shall inform the Commission of its reasons for applying this paragraph . Article 7 Article 4 The additional shares drawn pursuant to Article 3 shall be valid until 31 December 1982 . Article 5 1 . The Member States shall take all measures necessary to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their accumulated shares of the tariff quota. 2 . The Member States shall ensure that importers of the products in question established in their terri ­ tory have free access to the shares allocated to them . 3 . The Member States shall charge the imports of the products concerned against their shares as and when the products are entered with customs authori ­ ties for free circulation . 4 . The extent to which a Member States has used up its share shall be determined on the basis of the imports charged in accordance with paragraph 3 . The Member States shall return to the reserve , not later than 1 October 1982 , such unused portion of their initial share as , on 15 September 1982 , is in excess of 20 % of the initial volume . They may return a larger quantity if there are grounds for believing that this quantity may not be used . The Member States shall notify the Commission , not later than 1 October 1982 , of the total quantities of the products in question imported up to 15 Sep ­ tember 1982 and charged against the tariff quota and of any quantity of the initial shares returned to the reserves . Article 8 At the Commission 's request, the Member States shall inform it of imports actually charged against their shares . Article 6 Article 9 The Member States and the Commission shall coop ­ erate closely to ensure that this Regulation is com ­ plied with . The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and, as soon as it is notified, shall inform each State of the extent to which the reserve has been used up . It shall inform the Member States , not later than 5 October 1982 , of the amount in the reserve after quantities have been returned thereto pursuant to Article 5 . Article 10 This Regulation shall enter into force on 1 January 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1981 . For the Council The President N. RIDLEY class="page"> BILAG - ANHANG - T1APAPTHMA - ANNEX - ANNEXE - ALLEGATO - BIJLAGE 1 Exporter ( name , full address , country) Exportateur ( nom , adresse complÃ ¨te , pays ) 2 No ORIGINAL 3 Quota year AnnÃ ©e contingentais 4 Country of destination Pays de destination 6 Issuing authority Organisme Ã ©metteur5 Consignee ( name , full address , country) Destinataire ( nom , adresse complÃ ¨te , pays ) 7 CERTIFICATE OF AUTHENTICITY CERTIFICAT D'AUTHENTICITÃ  8 Place and date of shipment  Means of transport Lieu et date d'embarquement  Moyen de transport Tobacco Tabac 'Prilep ' (CCT subheading ex 24.01 B ) (Sous-position du TDC : ex 24.01 B ) 9 Marks and numbers  Number and kind of packages Marques et numÃ ©ros  Nombre et nature des colis 10 Net weight ( kg ) Poids net ( kg ) 1 1 Net weight ( kg ) ( in words) Poids net ( kg ) ( en lettres ) 12 CERTIFICATE BY THE ISSUING AUTHORITY  VISA DE L'ORGANISME EMETTEUR I hereby certify that the tobacco described in this certificate is ' Prilep ' tobacco within the meaning of the Agreement . Je certifie que le tabac d6crit dans ce certificat est le tabac « Prilep » au sens de l'accord . Place Lieu Date Date (Stamp and signature ) (Cachet et signature )